Citation Nr: 0311116	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, left knee 
condition, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) originally from a March 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO had continued a zero percent 
disability evaluation for the veteran's left knee condition. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2000.  A 
transcript of this hearing is associated with the claims 
file.

In December 2000, the Board remanded this claim, requiring 
the RO to schedule a VA orthopedic examination for an 
evaluation of the veteran's left knee.  The examination was 
held in October 2002, and the RO issued a rating decision in 
November 2002 granting a 10 percent evaluation for the 
veteran's left knee condition.

This case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Left knee instability is slight in degree.

2.  Left knee disability is manifested by slight limitation 
of motion with pain on movement.




CONCLUSIONS OF LAW

1.  Instability of the left knee is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2002).

2.  Left knee joint disease is 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260-5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the July 1999 statement of the case, the RO provided the 
veteran with the text of Diagnostic Code 5257, pertaining to 
rating recurrent subluxation or lateral instability of the 
knee, and with the text of Diagnostic Code 5260, pertaining 
to rating limitation of flexion of the knee.  In addition, 
the RO provided the veteran with the text of 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment of the 
joints.  Further, in the November 2002 supplemental statement 
of the case, the RO informed the veteran that there must be 
evidence of moderate subluxation or lateral instability of 
the knee in order to warrant a higher 20 percent disability 
rating under Diagnostic Code 5257.  In a February 2001 letter 
to the veteran, the RO requested that he furnish the names 
and addresses of all medical care providers who had provided 
treatment for his service-connected disability for residuals 
of left knee condition since December 1997.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2001 letter to the veteran, the RO 
indicated that it would request recent treatment records from 
a private physician or hospital upon receipt of an 
authorization to release information form.  The RO also 
indicated that in order to request the private records, it 
needed the full name and address of each treating physician.  
It also stated that the veteran was ultimately responsible 
for giving the RO the information or evidence necessary to 
support his claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private examination records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.




II.  Factual Background

The service medical records indicated that the veteran had 
reconstructive surgery for an anterior cruciate ligament 
(ACL) tear of the left knee in August 1990.

In an October 1997 statement, the veteran indicated that his 
left knee had further damage in addition to the torn ACL.  He 
stated that the medial meniscus was torn and was not 
corrected with the operation for the ACL reconstruction.  He 
also stated that at the time of the operation, the surgeon 
informed him that he would most likely have arthritis in his 
left knee by the age of 30 due to the surgery.  The veteran 
stated that this could explain the pain he experienced 
whenever he was in a kneeling position.

In a December 1997 VA orthopedic examination, the examiner 
noted the following upon physical examination of the veteran:

[The veteran] walked with normal gait and 
without limping or listing.  He could 
squat without difficulty.  Examination of 
his left knee revealed an old, healed 
medial peripatella skin incision which 
was 11 centimeters long.  There was no 
evidence of a joint effusion.  There was 
no palpable tenderness about the knee and 
patella compression failed to elicit 
pain.  He had a full range of motion 
about his left knee without any evidence 
of crepitation.  His collateral ligaments 
were intact.  He had only mild barely 
detectable laxity in the anterior 
cruciate ligament of his left knee.  The 
posterior cruciate ligament in this joint 
was quite tight.  His McMurray test was 
negative.  His reflexes and sensation 
were intact throughout both lower 
extremities as was his circulation.  His 
left knee measured 39 centimeters in 
circumference as compared to the right 
which measured 38 centimeters in 
circumference.

		....

X-rays of the patient's left knee 
revealed changes consistent with an ACL 
reconstruction, i.e., there were two 
screws in the proximal tibial condyle and 
a screw in the distal femoral condyle.  
The knee joint spaces were well-
maintained and there was no evidence of 
any arthritic changes.


The examiner entered a diagnosis of status postoperative 
reconstructive surgery, ACL ligament, left knee.

At a February 2002 video conference hearing before the 
undersigned Veterans Law Judge, the veteran indicated that 
his knee would swell up with physical work, and that the 
instability also increases with physical work.  He stated 
that the knee gave out on him several times while doing 
physical work.  He stated that certain activities made him 
feel unsafe, such as climbing towers as an electrician and 
driving a truck in rush hour traffic.  He stated that he had 
not lost any work due to his knee condition.  He stated that 
on a scale from 1 to 10, his pain was about a 2 on a day-to-
day basis, and about an 8 after work, such as climbing a 
tower.

In a February 2000 private examination report, the examiner 
reported range of motion in the left knee from 0 to 110 
degrees with a crepitant range of motion with some pain.  The 
veteran related occasional instability, buckling, aches and 
pain.  Otherwise, he had been able to walk comfortably with a 
good range of motion.  The examiner noted a persistent 
instability of a 1+ drawer sign present, and Lachman's sign 
was positive.  There was a negative pivot shift, a negative 
McMurray's sign, and mild effusion.  There was good 
quadriceps tone and hamstring musculature.  The examiner 
noted that x-rays showed mild degenerative joint disease 
across the lateral femoral condyle with some minor spur 
formation.  The examiner entered an impression of status post 
left knee ACL reconstruction with residuals, and stated that 
the veteran had some instability about the knee which would 
require some restriction on any twisting, turning, or running 
and jumping activities, and in addition, stooping, squatting, 
and climbing activities would need to be avoided.  The 
examiner stated that the veteran had the need of an ACL brace 
with activities of a strenuous nature.

In an October 2002 VA examination report, the veteran 
complained of instability of the left knee with a constant 
dull ache along the medial aspect of his knee.  The veteran 
reported that he was unable to continue his work as a Pullman 
because he felt unstable, not because he felt weak or an 
inability to perform the duties of the job.  He was more 
concerned about falling secondary to knee instability.  He 
reported that he was currently working at a desk job, and 
only used a brace for significant physical activity.  When 
doing vigorous physical activity, he reported that he felt 
much more confident in an ACL deficiency type brace.  He 
stated that he did not use an ambulatory device, including 
cane, walker, or crutches, and was not wearing a brace at the 
time of the examination.

The examiner noted that range of motion was 0 to 125 degrees 
which was symmetric, both passively and actively, and was a 
painless arch of motion.  The examiner noted that the veteran 
noticed pain at 5 degrees of hyperextension, and that the 
pain was primarily anterior in nature.  There was a positive 
pivot shift test, a 2+ Lachman's with a firm endpoint, a 2+ 
anterior drawer with a firm endpoint, and a negative 
posterior drawer.  There was no significant varus or valgus 
instability at 0, 30, and 60 degrees of flexion.  McMurray's 
test was negative.  There was mild medial joint line 
tenderness, no lateral joint line tenderness, and external 
rotation recurvatum testing was negative.  The examiner noted 
that the veteran walked without an antalgic gait or any 
noticeable limp.

The examiner noted the following radiographic data:

Radiographs of the knee demonstrate two 
interference screws in the tibia and one 
in the femur with adequate tunnel 
placement for ACL reconstruction.  No 
significant tunnel osteolysis is noted 
and no evidence of loosening of hardware 
is noted.  There is mild to moderate 
medial compartmental narrowing with some 
subchondral sclerosis present indicative 
of possible post partial meniscectomy 
changes with early degenerative disease 
developing.

The examiner entered the following overall impression:

The patient's ACL reconstruction appears 
to have stretched out over time which may 
explain some of his feelings of laxity.  
There is, however, a definitive endpoint 
to his anterior drawer and Lachman's 
test.  Thus, I cannot explain his frank 
feelings of instability, as his knee does 
not appear that grossly unstable.  He 
does clearly have early medial 
compartment mild degenerative change but 
no significant degenerative joint disease 
as of yet.  Residual mild laxity post ACL 
reconstruction.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7 (2002).  Otherwise, the 
lower rating will be assigned.  See id.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
disability rating, moderate recurrent subluxation or lateral 
instability warrants a 20 percent disability rating, and 
severe recurrent subluxation or lateral instability warrants 
a 30 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a zero percent disability rating, to 
45 degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a zero percent disability rating, 
to 10 degrees warrants a 10 percent disability rating, to 15 
degrees warrants a 20 percent disability rating, to 20 
degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 40 percent disability rating, and to 45 
degrees warrants a 50 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  Functional 
impairment may be due to limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id.; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of function due to pain on use, including during 
flare-ups.  Painful motion is an important factor of 
disability, and the facial expression, wincing, etc., on 
pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Instability of the left knee

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for lateral instability of 
the knee.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent disability rating, 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  The veteran has stated that he has increased 
instability in his left knee, to the point where he felt 
unsafe climbing towers as an electrician, or driving a truck 
in rush hour traffic.  He stated that his knee would give out 
on him while doing physical work, and swelling would also 
increase.  However, he stated that he had not lost any work 
due to his knee condition.  In the December 1997 VA 
orthopedic examination report, the examiner noted that the 
veteran walked with a normal gait and without limping or 
listing, and that he could squat without difficulty.  In 
addition, he had "only mild barely detectable laxity" 
(italics added) in the ACL of the knee, and the posterior 
cruciate ligament was "quite tight."  In the February 2000 
private examination report, the examiner noted a persistent 
instability of a 1+ drawer sign present, and Lachman's sign 
was positive.  There was a negative pivot shift, a negative 
McMurray's sign, and mild effusion.  The examiner noted that 
the veteran's instability in the left knee required a 
restriction on twisting, turning, running, or jumping 
activities, and that stooping, squatting, and climbing 
activities were to be avoided.  In the October 2002 VA 
examination report, the examiner noted that there was no 
significant varus or valgus instability at 0, 30, and 60 
degrees of flexion.  There was mild medial joint line 
tenderness, but no lateral joint line tenderness, and 
external rotation recurvatum testing was negative.  The 
examiner noted that the veteran walked without an antalgic 
gait or any noticeable limp.  The examiner stated that the 
veteran's ACL reconstruction "appears to have stretched out 
over time which may explain some of his feelings of laxity.  
There is, however, a definitive endpoint to his anterior 
drawer and Lachman's test.  Thus, I cannot explain his frank 
feelings of instability, as his knee does not appear that 
grossly unstable."  (italics added)  The examiner's 
impression was of "mild laxity."  

The evidence from these three examination reports clearly 
shows some mild instability, warranting a 10 percent 
evaluation under Diagnostic Code 5257, but a finding of 
moderate instability is not warranted.  Although the private 
examiner noted that the veteran should restrict his 
activities due to instability of the left knee, such 
statement does not establish the presence of moderate 
instability.  The two VA examiners found very mild 
instability.  The Board is aware that the veteran has 
asserted that he has increased instability in his left knee, 
especially while working as an electrician, and the Board 
recognizes that the veteran is competent to say that he has 
instability in his knee.  In fact, he was correct, thus 
warranting the award of a 10 percent evaluation as of 
October, 1997.  To the extent that he feels that he has more 
than slight instability, however, the Board attaches more 
probative weight to the opinion of unbiased medical 
professionals than to his less than specific statements.  
This determination is also consistent with the veteran's own 
report that he had only occasional instability and occasional 
buckling.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation higher than 10 percent for instability of the left 
knee, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.


b.  Limitiaton of motion 

The Board has reviewed the evidence of record and finds that 
the evidence supports the grant of a separate evaluation for 
limitation of motion with functional impairment of the left 
knee.

Specifically, the Board finds that the evidence shows that 
there is slight limitation of motion of the left knee, as 
well as pain on motion of the left knee, which would warrant 
a separate grant of a 10 percent disability rating under 
Diagnostic Code 5260 and 38 C.F.R. § 4.59, as the veteran's 
current evaluation under Diagnostic Code 5257 does not 
contemplate limitation of motion or pain on motion.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a zero percent disability rating, to 
45 degrees warrants a 10 percent disability rating, to 30 
degrees warrants a 20 percent disability rating, and to 15 
degrees warrants a 30 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Under 
Diagnostic Code 5261, limitation of extension of the leg to 5 
degrees warrants a zero percent disability rating, to 10 
degrees warrants a 10 percent disability rating, to 15 
degrees warrants a 20 percent disability rating, to 20 
degrees warrants a 30 percent disability rating, to 30 
degrees warrants a 40 percent disability rating, and to 45 
degrees warrants a 50 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  Further, 
functional impairment may be due to limitation of motion due 
to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  The veteran has 
stated that he has pain in his left knee whenever he is in a 
kneeling position, and that on a scale of 1 to 10, his pain 
was about a 2 on a day-to-day basis, and about an 8 after 
working, such as climbing a tower in his work as an 
electrician.  In the December 1997 VA examination report, the 
examiner noted that the veteran had full range of motion in 
his left knee, and in the October 2002 VA examination report, 
range of motion was 0 to 125 degrees, both passively and 
actively, and was a painless arch of motion.  The examiner in 
the October 2002 VA examination report did note that the 
veteran noticed pain at 5 degrees hyperextension, and that 
the pain was primarily anterior in nature.  In the February 
2000 private examination report, range of motion in the left 
knee was 0 to 110 degrees with a crepitant range of motion 
with some pain.  A regulation provides that periarticular 
pathology productive of painful motion warrants at least the 
minimum evaluation for the joint.  The Board finds that this 
evidence shows some slight limitation of motion and some pain 
on movement of the left knee, warranting a 10 percent 
disability rating for slight functional impairment.  A higher 
rating of 20 percent is not warranted because flexion is not 
limited to 30 degrees.  The evidence shows that the veteran 
had flexion to, at worst, 110 degrees.  The Board finds that 
the actual range of motion and his remaining functional use 
are essentially similar.  Although he has reported a pain 
scale from 2 to 8, such findings have not been medically 
reproduced.  Such pain scale is also inconsistent with his 
report to the private examiner that he had occasional aches 
and pain, but otherwise he was comfortable and had a good 
range of motion.  The Board concludes that the more probative 
evidence establishes a good although not complete range of 
motion, with some pain on use or at the extremes of motion.  
His musculature has been described as good, tending to 
establish an absence of weakness.  The Board agrees with the 
private examiner who took issue with the zero evaluation.  
However, overall his functional impairment warrants no more 
than a minimum evaluation consistent with 38 C.F.R. § 4.59.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Under Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  See VAOPGCPREC. 6-96 
(1996).


ORDER

A separate 10 percent evaluation for functional impairment 
(limitation of motion) of the left knee is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

An increased evaluation for left knee instability is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

